Filed 09/07/21                          Case 20-24259                      Doc 116



       1                              NOT FOR PUBICATION

       2

       3                       UNITED STATES BANKRUPTCY COURT

       4                       EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                  Case No. 20-24259-A-7

       7   NESTOR GEOFFREY D. QUILATES             AF-4
           and MARIA ERMEDLINA A. QUILATES,
       8

       9                    Debtors

      10

      11

      12

      13

      14

      15

      16

      17                                      MEMORANDUM

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
Filed 09/07/21                             Case 20-24259                               Doc 116



      1          Debtors Nestor Quilates and Maria Quilates (“Quilates”) move

      2    under Rule 60(b) to reconsider conversion of their case to Chapter 7.

      3    Mot. for Recons. 1:26-2:1, ECF No. 98.      Oral argument will not be

      4    helpful.    LBR 9014-1(h); Morrow v. Topping, 437 F.2d 1155, 1156 (9th

      5    Cir. 1971).    The motion will be denied.

      6    I.    FACTS

      7          On September 4, 2020, Quilates filed a Chapter 11 case.

      8          The Clerk of the Court scheduled a status conference for October

      9    19, 2021.     Order Re Chapter 11 Status Conference, ECF No. 7.   That

     10    order provided: “This is notice that the court may, sua sponte, at the

     11    status conference, order the case dismissed or converted to chapter 7,

     12    or may order the appointment of a chapter 11 trustee.”      Id.

     13          On October 19, 2020, the court held and continued the status

     14    conference.    The status conference was continued six times.

     15          The Quilates have filed five plans of reorganization; none were

     16    confirmed.    Plans, ECF Nos. 41, 48, 57, 72, 86.   Over the course of

     17    this case, the court has provided the debtors with detailed

     18    discussions of the impediments to confirmation.      Civil minutes, ECF

     19    No. 67, 83. A lingering problem has been feasibility.      “During the 8

     20    months since the filing of this case, there have been significant

     21    variances between the debtors’ representations of income and expenses.

     22    This suggests to the court that these figures lack reliability for the

     23    purposes of planning for the future and plan confirmation.”       Civ.

     24    Minutes para. 1, ECF No. 83.

     25          On August 16, 2021, the Quilates sought approval of their fifth

     26    combined disclosure statement and plan.      The court denied approval of

     27    the disclosure statement because it deemed the plan not feasible, 11

     28    U.S.C. § 1129(a)(11); and (2) Class 2(b) (general unsecured creditors)
                                                 2
Filed 09/07/21                            Case 20-24259                               Doc 116



      1    were improperly classed as unimpaired, 11 U.S.C. § 1124. Civ. Minutes,

      2    ECF No. 103.

      3          At the continued status conference, also on August 16, 2021, the

      4    court converted this case to Chapter 7 finding: (1) cause, i.e.,

      5    failure to confirm a plan within one year of the filing of the

      6    petition and after five unsuccessful efforts, 11 U.S.C. §

      7    1112(b)(1),(4); (2) the absence of any of any of the safe harbor

      8    provisions, 11 U.S.C. § 1112(b)(2); and (3) that the best interests of

      9    creditors and the estate favored conversion, 11 U.S.C. § 1112(b)(1)

     10    (“cash” $26,136, Plan p. 13, ECF No. 86); § 1115(a)(2) (earnings from

     11    services performed is property of the estate).

     12    II.   PROCEDURE

     13          Quilates ask this court to reconsider its order converting the

     14    case to Chapter 7.    They contend that the court: (1) incorrectly

     15    calculated their income in that Mr. Quilates is paid every two weeks,

     16    rather than monthly; and (2) the impairment error for Class 2(b) was

     17    “small,” such that they should have been allowed to amend their plan.

     18    Mot. 3:25-4:2, ECF No. 98.

     19    III. JURSIDICTION

     20          This court has jurisdiction.   28 U.S.C. § 1334(a)-(b); see also

     21    General Order No. 182 of the Eastern District of California.    This is

     22    a core proceeding.    28 U.S.C. § 157(b)(2)(A),(L),(O).

     23    IV.   DISCUSSION

     24          Rule 60(b) authorizes the court to remedy its own and other

     25    party’s mistakes.    Fed. R. Bankr. P. 60(b)(1), incorporated by Fed. R.

     26    Bankr. P. 9024.

     27          A disclosure statement must contain “adequate information” to

     28    allow creditors and equity holders to make “an informed judgment about
                                                3
Filed 09/07/21                             Case 20-24259                                      Doc 116



      1    the plan.”    11 U.S.C. § 1125(a)(1).       The debtor bears the burden of

      2    proof on the adequacy of the information provided in the disclosure

      3    statement.    In re McGee, No. 09-11860, 2010 WL 9463258, at *1 (Bankr.

      4    N.D. Ind. Apr. 21, 2010).

      5          As a rule, when ruling on the adequacy of the information in the

      6    disclosure statement, the court should not consider objections to

      7    confirmation.    In re Dakota Rail, Inc., 104 B.R. 138, 143 (Bankr. D.

      8    MN 1989).    But the court may disapprove a disclosure statement where

      9    the plan is patently unconfirmable without regard to creditor voting

     10    results and based on facts that are not in dispute.        In re American

     11    Capital Equip., LLC, 688 F.3d 145, 154-155 (3rd Cir. 2012).

     12          Here, the court disapproved the disclosure statement because it

     13    found the plan patently not feasible.        11 U.S.C. § 1129(a)(11).   The

     14    court did not err, at least to an extent that changed the outcome. 1          To

     15    fund the plan the Quilates’ income (wages, self-employment, and rent)

     16    must be not less than $10,240.51.     That amount is the sum of: (1)

     17    living expense for the debtors’ household of 6 persons of $8,225.01,

     18    Plan Ex. 3 pp. 14-15, ECF No. 86 (all expenses included except

     19    “[p]ayroll [t]axes and [r]elated [w]ithholdings” for Mr. Quilates);

     20    (2) Mrs. Quilates’ self-employment tax of $480 (15%, presumably social

     21    security only), Id. at p. 14; and (3) plan payments of $1,535.50, Id.

     22    at p. 15.

     23          Over the life of this case the debtors have reported their

     24
           1 Concededly, at the hearing on the disclosure statement that court and
     25
           debtors’ counsel were unclear about the pay period for the debtor. The
           debtor has augmented and clarified the issue; the court now understands that
     26    the pay period involved is, in fact, every two weeks. Quilates Decl., ECF
           No. 100; Ex. A & B, ECF No. 101. This is made clear by comparing Ex. B 2021
     27    Payroll Schedule, ECF No. 101, with Mr. Quilates’ pay advice, dated April 30,
           2021 (which shows “pay period 09 21” (which the court reads as the ninth two
     28    week pay period in 2021).
                                                   4
Filed 09/07/21                              Case 20-24259                                   Doc 116



      1    projected and their actual income. 2     It has consistently, almost

      2    universally, been less than the amount necessary to fund the debtors’

      3    ongoing living expenses, tax burden and plan payment.       The Quilates’

      4    projections and reports of actual income received are summarized as

      5    follows.

      6
                Filing Date    Schedules     Plan       Monthly Operating    Citation
      7                                                       Report
               Sept. 4, 2020       $8,056                                  Vol. Pet.
      8                                                                    p. 35 line
                                                                           10, ECF No.
      9                                                                    1
               Oct. 4, 2020                                        $9,546 MOR Cash
     10
                                                                           Rec. 4:12,
     11                                                                    ECF No. 24
               Nov. 17, 2020                                       $3,300 MOR Cash
     12                                                                    Rec. 3:12,
                                                                           ECF No. 32
     13        Dec. 15, 2020                                      $6,026 3 MOR Cash
                                                                           Rec. 4:12,
     14                                                                    ECF No. 39
               Dec. 16, 2020                  $8,056                       Plan Ex. 3
     15                                                                    p. 13, ECF
                                                                           No. 41
     16        Dec. 27, 2020                  $8,056                       Plan Ex. 3,
                                                                           p. 13, ECF
     17                                                                    No. 48
               Jan. 19, 2021                                       $8,938 MOR Cash
     18                                                                    Rec. 4:12,
                                                                           ECF No. 51
     19        Feb. 1, 2021                  $9,556 4                      Plan Ex. 3,
                                                                           p. 14, ECF
     20
                                                                           No. 57
     21        Feb. 18, 2021       $9,555                                  Sch. I/J,
                                                                           5:10, ECF
     22
           2 For the sake of a true comparison between Schedules I and J, the plan, and
     23    the Monthly Operating Reports the court uses Mr. Quilates’ net income (after
           taxes and other withholdings) and Mrs. Quilates’ gross (pretax) income. This
     24    is consistent with the manner in which the debtors’ have calculated income as
           reported on their Monthly Operating Reports. Where necessary (and possible)
           the court has adjusted the debtors’ representations for Mr. Quilates so that
     25
           it is net income, rather than gross income. When the court has done so, it
           has noted the adjustment.
     26    3 The amount reported by the debtors was actually $22,955.  But of that amount
           $16,929 was a “transfer from closed accounts” and is not properly described
     27    as income for plan performance purposes.
           4 In this instance, the plan describes this as “income,” but does not
     28    differentiate between gross and net income.
                                                    5
Filed 09/07/21                             Case 20-24259                                   Doc 116



      1      Filing Date     Schedules       Plan       Monthly Operating    Citation
                                                              Report
      2                                                                    No. 60
            Feb. 18, 2021                                          $8,982 MOR Cash
      3                                                                    Rec. 4:12,
                                                                           ECF No. 62
      4     Mar. 16, 2021                                          $9,471 MOR Cash
                                                                           Rec. §
      5                                                                    3(a), ECF
                                                                           No. 65 5
      6
            Apr. 1, 2021                                           $9,471 MOR Cash
      7                                                                    Rec. 4:12,
                                                                           ECF No. 71
      8     Apr. 1, 2021                   $12,125 6                       Plan Ex. 3
                                                                           p. 14, ECF
      9                                                                    No. 72
            Apr. 12, 2021                                        $11,704 7 MOR Cash
     10                                                                    Rec. 4:12,
                                                                           ECF No. 75
     11     May 23, 2021                                         $14,036 MOR Cash
                                                                         8

                                                                           Rec. 4:12,
     12                                                                    ECF No. 80
            May 27, 2021                    $11,131                        Plan Ex. 3
     13                                                                    p. 14, ECF
                                                                           No. 86 9
     14     May 27, 2021         $11,131                                   Sch. I/J
                                                                           5:10, ECF
     15                                                                    No. 89
            June 14, 2021                                        $8,694 10 MOR Cash
     16
                                                                           Rec. 4:12,
     17                                                                    ECF No. 90
            July 15, 2021                                        $6,105 11 MOR Cash
     18
           5 This Monthly Operating Report is incomplete and does not include the “Cash
     19    Receipts” portion of the report and the court has relied on the “Summary of
           Financial Status.” Detail as to how income was calculated was not provided.
     20    6 In this instance the plan describes this as “income,” but does not

           differentiate between gross and net income.
     21    7 The amount reported by the debtors was $13,945.  But of that amount $2,241
           was a “tax refund” and is not properly described as income for plan
     22    performance purposes.
           8 The amount the debtors actually reported was $17,786.  But of that amount,
     23    $3,750 was a “transfer from closed accounts” and is not properly described as
           income for plan performance purposes.
           9 Unlike previous plans, this plan listed the debtors’ “gross employment
     24
           income.” For the sake of a true comparison to the other income calculations
           provided the court has calculated and listed the debtors’ net income by
     25
           subtracting $15,924.00 less “[p]ayroll [t]axes and [r]elated [w]ithholdings”
           of $4,793.00.
     26    10 The amount the debtors actually reported was $9,236.  But of that amount,
           $542 was a “Venmo” transfer and is not properly described as income for plan
     27    performance purposes.
           11 The amount the debtors actually reported was $8,005.  But of that amount,
     28    $1,900 was a “transfer from closed accounts” and is not properly described as
                                                    6
Filed 09/07/21                             Case 20-24259                                   Doc 116



      1      Filing Date     Schedules       Plan       Monthly Operating    Citation
                                                              Report
      2                                                                   Rec. 4:12,
                                                                          ECF No. 92.
      3     Aug. 12, 2021                                         $10,087 MOR Cash
                                                                          Rec. p. 2 ¶
      4                                                                   2(b), ECF
                                                                          No. 94
      5

      6          The most reliable indicator of the Quilates’ net income is their
      7    own Monthly Operating Reports.     Fed. R. Evid. 801(d)(2) (admission).
      8    In only two of the preceding twelve months, April and May 2021, the
      9    Quilates’ income exceeded the minimum threshold necessary to support
     10    the debtors and their household, as well as fund the plan.        The
     11    average household income is $8,864 per month, which is well below that
     12    necessary to fund the plan.     In fact, that income is insufficient to
     13    cover the debtors’ living expenses and tax burden, i.e., $9,305
     14    ($8,225.01, Plan Ex. 3 pp. 14-15, ECF No. 86 (all expenses included
     15    except “[p]ayroll [t]axes and [r]elated [w]ithholdings” for Mr.
     16    Quilates) and Mrs. Quilates’ self-employment tax of $480, Id.).
     17    Moreover, there is no evidence of a sustained upward income trend.
     18          The next best indicator of the Quilates’ income are their
     19    projections made in Schedules I and their proposed Chapter 11 plans.
     20    Excepting projections for April and May 2021, these projections have
     21    also been well below the minimum threshold $10,240.51.
     22          The Quilates’ best argument to the contrary is that Mr. Quilates’
     23    most recent pay advice, dated April 30, 2021, shows average year-to-
     24    date net income for Mr. Quilates of $9,717.67, Ex. A April 30, 2021,
     25    pay advice, ECF No. 101; 12 combined with Ms. Quilates’ income, $3,200,
     26    income for plan performance purposes.
           12 That is calculated based on aggregate gross year-to-date of $42,738.51 and
     27    aggregate year-to-date deductions of $4,586.08. Those amount to an average
           monthly gross income of $10,885.75 per month ($42,738.51 ÷ 17 weeks × 4.33
     28    weeks per month) and payroll taxes/other withholdings of $1,168.08 per month
                                                    7
Filed 09/07/21                             Case 20-24259                                 Doc 116



      1    and rent, $1,600, the household net income is $14,517.75.        And that

      2    amount is more than sufficient to fund the plan.        But there are two

      3    problems with this evidence.     First, these figures are year-to-date as

      4    of four months prior to the consideration of the Quilates’ fifth

      5    Chapter 11 disclosure statement/plan and are stale.        That pay advice

      6    does not reflect Mr. Quilates’ income in May, June, July, and August

      7    2021.    Second, and more importantly, these figures are demonstrably

      8    inconsistent with debtors’ representations as to income in the Monthly

      9    Operating Reports, particularly those filed in June, July, and August

     10    2021, which show considerably less income.

     11    V.      CONCLUSION

     12            Even considering the Quilates’ updated evidence as to income and

     13    its calculation, the court finds the that Combined Plan of

     14    Reorganization dated May 25, 2021, ECF No. 86, is patently not

     15    feasible.    As a result, the court did not err in its finding of lack

     16    of feasibility and the motion will be denied.       The court will issue an

     17    order from chambers.

     18             September 07, 2021

     19

     20

     21

     22

     23

     24

     25

     26

     27
           ($4,586.08 ÷ 17 weeks × 4.33 weeks per month).   $10,885.75 gross wages per
     28    month less $1,168.08 = $9,717.67.
                                                  8
Filed 09/07/21                                    Case 20-24259                                            Doc 116



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Debtor(s)                                      Attorney for the Debtor(s) (if any)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  Robert T. Matsui United States Courthouse
                                                         501 I Street, Room 7-500
      9                                                  Sacramento, CA 95814
     10    All Creditors

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                           9
